Stetjer, J. (dissenting).
We believe that defendant was deprived of no right. He was not brought to trial until two separate boards had certified that he was capable of standing trial. There is not the slightest indication in the record that the defendant was incapacitated from defending himself or that he desired to assert insanity. Furthermore, on a pragmatic basis it is difficult to see how defendant has been injured. If it were found that he was insane and not guilty by virtue of that, he would still have to be confined to an institution, and it would have to be a maximum security institution due to defendant’s proclivity for escaping from institutions with a lesser degree of security and his extremely dangerous nature when free. He is now confined in a medical facility of that character. Should *514there be a recovery sufficient to allow the authorities to regard Ms discharge as not involving an inordinate risk, nothing in the sentence precludes his parole. The new trial ordered by the majority on what we believe to be an overprotective theory cannot help defendant and is a needless gesture.
Lupiano and Lane, JJ., concur with Murphy, J.; Steuer, J., dissents in an opinion in which Markewich, J. P., concurs.
Judgment, Supreme Court, Bronx County, rendered on December 20, 1973, reversed, on the law and as a matter of discretion in the interest of justice, and the case remanded for retrial, after an appropriate determination is first made as to defendant’s competency. (People v. Bangert, 22 N Y 2d 799.)